TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00144-CV


Miles Anson Olson, Appellant

v.

Jacqueline Hannah Avery, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-08-002533, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		The appellant's brief was due on August 14, 2009.  On September 2, 2009, this Court
notified appellant that his brief was overdue and that a failure to file a proper motion for extension
of time by September 14, 2009, would result in the dismissal of this appeal for want of prosecution. 
To date, the appellant has not filed a brief or a motion for extension of time.  Accordingly, we
dismiss this appeal for want of prosecution.		

__________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   October 9, 2009